AFFIRMED and Opinion Filed June 25, 2019




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00116-CR

                       CLETERRION DENGELO MOSBY, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-75925-V

                             MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Nowell
                                  Opinion by Justice Bridges
       A jury convicted Cleterrion Dengelo Mosby for aggravated assault causing serious bodily

injury and involving family violence. During the punishment phase, the trial court found two

enhancement paragraphs true and sentenced appellant to life imprisonment. On appeal, appellant’s

attorney filed a brief in which she concludes the appeal is wholly frivolous and without merit. The

brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a

professional evaluation of the record showing why, in effect, there are no arguable grounds to

advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining

whether brief meets requirements of Anders). Counsel delivered a copy of the brief to appellant.

We advised appellant of his right to file a pro se response, but he did not file a pro se response.
See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting appellant has right to

file pro se response to Anders brief filed by counsel).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE
Do Not Publish
TEX. R. APP. P. 47
180116F.U05




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 CLETERRION DENGELO MOSBY,                         On Appeal from the 292nd Judicial District
 Appellant                                         Court, Dallas County, Texas
                                                   Trial Court Cause No. F17-75925-V.
 No. 05-18-00116-CR        V.                      Opinion delivered by Justice Bridges.
                                                   Justices Brown and Nowell participating.
 THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered June 25, 2019.




                                             –3–